Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3, 5-10, 12-17 and 19-22 are currently pending in this application.
Claims 4, 11 and 18 have been canceled.
Claim 22 has been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2022 and May 11, 2022 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
generation
module
for generating …
15
2
corresponding
module
for determining …
15
3
3D matched motion compensation
module
for implementing …
15
4
projection
module
for projecting …
15
5
2D motion compensation
module
for implementing …
15

Table 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments filed on June 28, 2022 have fully considered and they are  persuasive.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-3, 5-10, 12-17 and 19-22.

Independent Claims 1, 8 and 15 are distinguished from Cagniart et al. (Cedric Cagniart et al., “Free-form mesh tracking: A patch-based approach,” 2010 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 13-18 June 2010, p. 1339-1346; IDS) in view of Chaudhury et al. (WO 2017/154045; IDS) and further in view of Wang et al. (Jian Wang et al., “Depth-aware Template Tracking for Robust Patient Motion Compensation for Interventional 2-D/3-D Image Fusion,” 2013 IEEE Nuclear Science Symposium and Medical Imaging Conference (2013 NSS/MIC), June 12, 2014; IDS) and Niikura et al. (5,911,008) because the combination of all limitations in each independent claim, particularly the limitations similar to: “implementing 3D matched patch motion compensation using the corresponding 3D patches, wherein implementing 3D matched patch motion compensation includes positioning the corresponding 3D patches on a UV map in a location to compensate for motion including positioning a 3D patch for frame at a time t+1 based on a delta of UV of the 3D patch from time t to time t+1, wherein implementing 3D matched patch motion compensation includes adding a value to a luminous value based on the delta;” and the claims are allowed.

Claims 2-3 and 5-7 are dependent from claim 1 and they are allowed.

Claims 9-10 and 12-14 are dependent from claim 8 and they are allowed.

Claims 16-17 and 19-22 are dependent from claim 15 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611